Citation Nr: 1036672	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-26 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD), for the period extending 
from February 26, 2007, forward.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from March 1981 to March 1985, and 
from January 2003 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida, which granted service connection for PTSD 
and assigned an initial 30 percent evaluation effective from 
January 11, 2005 to February 25, 2007; followed by the assignment 
of an initial 10 percent rating from February 26, 2007, forward.  

In June 2010, a Board video conference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  At the hearing, the Veteran clarified that the 
only matter he was pursuing on appeal related to the portion of 
the March 2007 rating decision assigning a 10 percent rating for 
PTSD from February 26, 2007, forward (as was reflected by the 
Statement of the Case issued in July 2008).  Hence, the matter in 
appellate status and which will be considered by the Board 
involves only this limited issue.  At the hearing, the parties 
agreed to hold the record open for 60 days to allow for the 
submission of additional evidence.  Additional evidence was added 
to the record during that time period which was accompanied by a 
waiver.


FINDINGS OF FACT

From February 26, 2007, forward, PTSD has been manifested by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, but is not productive occupational and social 
impairment with reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have been 
met, effective from February 26, 2007, forward.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the initial rating claim on appeal, the VCAA duty 
to notify was satisfied by way of letters sent to the Veteran 
dated in March and July 2005 (addressing the elements of service 
connection prior to the grant of service connection for PTSD) and 
again in February 2008 (addressing the elements pertinent to the 
increased rating claim).  Indeed, as this is an appeal arising 
from a grant of service connection, the notice that was provided 
before service connection was granted was legally sufficient and 
VA's duty to notify the Veteran in this case has been satisfied.  
See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007)

To the extent that the claim on appeal includes a component of 
increased (staged) ratings, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice 
was provided to the Veteran in the February and August 2008 
letters.  The RO readjudicated the claim in a Statement of the 
Case issued in July 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as an 
Statement of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).  The Board concludes that 
during the administrative appeal process, the Veteran was 
provided the information necessary such that the purposes of the 
notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue on appeal has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained and the file includes arguments, 
contentions and statements of the Veteran and his representative.  
In February 2008, VA requested that the Veteran acknowledge 
whether he was in receipt of Social Security disability benefits; 
it appears that he is not.  The Veteran provided testimony at a 
Board video conference hearing held before the undersigned 
Veterans Law Judge in June 2010.  Additional evidence was added 
to the record at ,or shortly after the hearing, which was 
accompanied by a waiver.

VA's duty to assist includes obtaining an examination and medical 
opinion when necessary to make an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004)  The Veteran was 
afforded a VA examination in February 2007 in connection with the 
claim currently on appeal; there has been no contention made that 
this examination was inadequate for rating purposes.  To the 
extent that there is any indication from the Veteran that his 
PTSD symptomatology has increased in severity since the February 
2007 examination, VA outpatient records dated from 2008 to 2010 
have been added to the file and include documentation of the 
Veteran's PTSD symptomatology and assessments of the severity of 
his condition, subsequent to the 2007 VA examination.  Hence the 
evidence on file is sufficient for rating purposes and remand for 
a VA examination is not required.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  Moreover, the increased 
initial evaluation which has been granted herein is largely 
supported by findings shown in the VA records dated 2008 to 2010.  

Accordingly, the Board finds that VA has complied, to the extent 
required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

By rating action of March 2007, service connection was 
established for PTSD for under Diagnostic Code 9411.  An initial 
30 percent evaluation was assigned effective from January 11, 
2005 to February 25, 2007; followed by the assignment of an 
initial 10 percent rating from February 26, 2007, forward.  

The March 2007 rating action reflects that the 30 percent 
evaluation assigned for the appeal period prior to February 26, 
2007, was primarily based on evidence found in the VA outpatient 
records of 2005 and 2006, which revealed symptoms of nightmares, 
depression, anxiety, obsessive worrying and forgetfulness, memory 
problems, and poor concentration, assessed as being consistent 
with evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks."  The RO assigned a 
lower evaluation of 10 percent for PTSD from February 26, 2007, 
forward, based primarily on the results of a VA examination 
conducted on that date, reasoning that the examination findings 
reflected "improvement" in the symptomatology, as many of the 
symptoms which had been shown in the VA 2005 and 2006 outpatient 
records (as enumerated above) were not shown upon that VA 
examination.  

A VA examination was conducted in February 2007 and the claims 
file was reviewed.  The Veteran's reported daily symptoms 
included: hypervigilence; difficulty sleeping; irritability, 
angry outbursts; avoidance; and social isolation; the symptoms 
were described as moderately severe.  The report indicated that 
the Veteran was employed by VA as a clerk and that his industrial 
functioning was described as good.  It was also reported that the 
Veteran was divorced and had a daughter who was living with her 
mother, but whom he saw almost weekly, as he was teaching her to 
drive.  The Veteran reported that his leisure activities included 
1 to 2 dates a month and hockey games.  He also expressed an 
interest in golf and fishing.  

Mental status examination revealed no impairment of thought 
process or communication.  There was no history of suicide 
attempts and no indication of suicidal or homicidal ideation.  
There was no evidence of inappropriate behavior, panic attacks, 
obsessive or ritualistic behavior, delusions or hallucinations, 
or poor impulse control.  The Veteran was well-oriented, speech 
was normal and relevant, and there was no indication of memory 
loss/impairment.  Combat-related PTSD was diagnosed and a Global 
Assessment of Functioning (GAF) score of 70 was assigned.  

In August 2008, the Veteran presented statement to the effect 
that his PTSD symptomatology had not improved, as evidence by his 
daily drinking, and copious leave taken from work, and as 
reflected by leave statements dated from October 2006 to July 
2008.  

The Veteran provided testimony at a Board video conference 
hearing held in June 2010.  He stated that the VA examination of 
2007 seemed brief.  He also indicated that he was having 
difficulty with his employment due to PTSD, and indicated that he 
had changed jobs, from being a clerk to driving a truck, to 
minimize his social contact.  The Veteran testified that he was 
still taking regular medication for treatment of PTSD.  At the 
hearing, the parties agreed to hold the record open for 60 days 
to allow for the submission of additional evidence.  Additional 
evidence was added to the record which was accompanied by a 
waiver.  This evidence primarily consists of leave statements 
dated from October 2009 to July 2010 and VA medical records dated 
from January 2008 to April 2010.  

VA records dated from 2008 to 2010 include a psychiatry note 
dated in April 2008, reflecting that the Veteran reported that he 
had changed jobs and was now working as a transport and truck 
driver for VA, which he liked better as it did not require as 
much public interaction.  The Veteran reported having frequent 
recollections and nightmares about the war zone.  Mental status 
examination revealed that the Veteran was alert, cooperative and 
behaviorally appropriate.  He denied having hallucinations or 
suicidal/homicidal ideation.  Chronic PTSD was assessed and a GAF 
score of 53 was assigned.  When seen in June 2009, the Veteran 
reported an increase in PTSD symptomatology including depression, 
and indicated that his drinking had increased.  The entry 
indicated that the Veteran was injured on the job (back injury) 
in March 2009 and had not returned to work.  Mental status 
examination revealed that affect and mood were depressed.  The 
Veteran was alert, cooperative and behaviorally appropriate.  He 
denied having hallucinations or suicidal/homicidal ideation.  
Chronic PTSD was assessed and a GAF score of 50 was assigned.  

More recent VA medical records reflect that the Veteran was a 
psychiatry inpatient for several days in early June 2009 and that 
he had back surgery in July 2009.  An entry dated in August 2009 
reflects that the Veteran's daughter was moving in with him.  
Mental status examination revealed that affect and mood were 
improved.  The Veteran was alert, cooperative and behaviorally 
appropriate.  He denied having hallucinations or 
suicidal/homicidal ideation.  Chronic PTSD was assessed and a GAF 
score of 50 was assigned.  When seen in March 2010, the Veteran 
reported that the currently prescribed medications were working 
well for him, having improved his sleep, and reduced his anxiety 
attack, and the frequency and intensity of his nightmares.  
Mental status examination revealed that the Veteran was well 
oriented and that speech was normal.  Mood was calm and thoughts 
were well organized and goal directed.  There was no evidence of 
hallucinations, delusions, or suicidal/homicidal ideation.  
Chronic PTSD and alcohol dependence were diagnosed and a GAF 
score of 48 was assigned.

The VA records dated from 2008 to 2010 reflect that the Veteran 
was regularly taking prescribed medication for treatment of his 
PTSD.  

Analysis

The Veteran contends that an initial evaluation in excess of 10 
percent is warranted for his service-connected PTSD for the 
portion of the appeal period extending from February 26, 2007, 
forward.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where, as here, the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an award of service connection for a disability.  
Rather, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service- connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his or her ability to function under 
the ordinary conditions of daily life, and the assigned rating is 
based, as far as  practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

The Veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
psychiatric symptoms listed in the rating criteria below are not 
exclusive, but are examples of typical symptoms for the listed 
percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Under the general rating formula for mental disorders, which 
became effective prior to the Veteran's claim for service 
connection, a 10 percent disability evaluation is warranted when 
the evidence demonstrates occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent disability evaluation is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of close 
relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a 
GAF score of 61 to 70 denotes mild symptoms or some difficulty in 
social and occupational functioning. A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing at school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
or inability to function in almost all areas.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

At issue in this case is the question of whether an evaluation in 
excess of 10 percent is warranted for PTSD effective from 
February 26, 2007, forward.  The Board notes that prior to that 
date, the RO assigned a 30 percent evaluation for PTSD 
symptomatology, effective from January 11, 2005.  As the basis 
for assigning staged ratings in this case, the RO essentially 
explained that the Veteran's PTSD symptomatology showed 
improvement as of February 26, 2007, based on findings made upon 
a VA examination conducted on that date.  

Having reviewed the February 26, 2007 VA examination report, the 
Veteran's statements and hearing testimony, and VA medical 
records dated from 2008 to 2010, the Board does not conclude that 
sustained improvement has been shown and has determined that the 
assignment of a 30 percent evaluation is warranted for PTSD 
effective from February 26, 2007, forward.  

While the February 2007 VA examination findings did not reveal 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or even mild memory loss, 
VA records dated subsequent to the examination have documented 
several of these symptoms, to include depression and depressed 
mood, sleep impairment, as well as anxiety attacks.  Such 
symptomatology supports the assignment of a 30 percent 
evaluation.  The Board points out that neither the Veteran 
himself, nor medical records, have identified manifestations such 
as: speech irregularities, panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
short-and long-term memory impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; which would, if 
shown, support the assignment of a 50 percent evaluation for 
PTSD.

Socially, the evidence reflects that the Veteran is somewhat 
isolated, but the evidence reflects that the Veteran takes and 
active role in terms of raising his daughter.  There is an 
indication that he has interests, such as participating in 
leisure activities such as golf and fishing (as he is able) and 
watching sports.  In addition, there is no indication that he has 
had any confrontations or behavioral problems on the job.  These 
findings are inconsistent with a demonstrated difficulty in 
establishing and maintaining social relationships, as required 
for a 50 percent evaluation, but are consistent with a lesser 
degree of social impairment as contemplated under the 30 percent 
criteria.

Industrially, as evidence by time and leave statements dated from 
October 2006 to June 2010, the Veteran has been employed, but has 
taken considerable sick and annual leave during that time.  The 
evidence reflects that the Veteran sustained a back injury on the 
job in March 2009, following which he underwent back surgery in 
July 2009; apparently returning to work by October 2009.  
Recognizing the symptomatology which has been associated with 
PTSD, as well as the fact that the Veteran has been able to 
maintain steady employment during the aforementioned time period 
even with the extent of leave taken, leads to the logical 
conclusion that PTSD is productive of occupational impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, consistent 
with the assignment of a 30 percent evaluation.

The Board observes that GAF scores ranging from 48 to 70, have 
been assigned on and since February 26, 2007, indicative of mild 
to serious symptomatology.  While pertinent, the assignment of 
GAF scores are not determinative of the level of disability to be 
assigned under VA regulations, as GAF scores are not contemplated 
under the enumerated rating  criteria.  A GAF score is probative 
as it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  However, VA must assign an evaluation based on 
all the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  

Overall, the totality of evidence, reflects that the Veteran's 
PTSD symptoms have been consistent with the criteria described 
for the assignment of a 30 percent evaluation for PTSD as 
manifested by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  In this regard, the GAF scores 
assigned for the level of the Veteran's PTSD impairment have been 
assessed and considered in conjunction with the reported lay and 
clinical symptomatology associated with PTSD, and do not provide 
a basis, when considered in this manner, for the assignment of a 
higher evaluation.   

In light of the aforementioned evidence and with the application 
of the benefit of the doubt in the Veteran's favor, the Board 
finds that the Veteran's service-connected PTSD most nearly 
approximates the criteria for a 30 percent evaluation under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks is demonstrated.  38 C.F.R. § 4.7 (2009).  
Resolving reasonable doubt in the Veteran's favor as to the 
severity of service-connected PTSD, the Board concludes that the 
criteria for a 30 percent evaluation have been are met for the 
portion of the appeal period extending from February 26, 2007, 
and to this extent the appeal is granted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  However, the preponderance of the 
evidence is against the assignment of an evaluation in excess of 
30 percent for any portion of the appeal.  Since the evidence 
relating to this specific matter is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the symptoms described by the Veteran and in the 
clinical records fit within the criteria found in the relevant 
Diagnostic Code for the disability at issue, PTSD.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  In addition, the Veteran himself has 
identified sources other than PTSD (such as a back injury) as the 
reasons for interference with employment/employability, primarily 
manifested by taking leave.  In addition, although it is shown 
that the Veteran receives regular VA treatment for PTSD, there is 
no evidence of frequent hospitalizations for this condition.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since the evidence of record does not demonstrate 
that the Veteran has been rendered unemployable due to his 
service- connected PTSD, nor has the Veteran so alleged.  In 
fact, evidence reflects that he is currently employed.  Thus, at 
this point, there is no cogent evidence of unemployability and 
entitlement to increased compensation based on TDIU is not 
warranted and need not be further considered at this point.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for PTSD is granted, 
effective from February 26, 2007.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


